EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Magnetek, Inc. (the “Company”) on Form 10-Q for the period ending October 3, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Peter M. McCormick, President and Chief Executive Officer of the Company, and Marty J. Schwenner, Vice President and Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section1350 and Rule 13a-14(b) or Rule 15d-14(b) of the Securities Exchange Act of 1934, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Peter M. McCormick Peter M. McCormick President and Chief Executive Officer /s/ Marty J. Schwenner Marty J. Schwenner V Vice-President and Chief Financial Officer Dated: November 12, 2010
